DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 33-67 have been canceled.
Claims 1-32 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-32, and of species Parabacteroides goldsteinii (Species 1), a composition comprising heat-inactivated Parabacteroides goldsteinii (Species 2), a pharmaceutical or probiotic composition that does not comprise an enteric coating (Species 3), and osteoporosis (Species 4), in the reply filed on 6/7/2021 is acknowledged.
Claims 4-5, 7-14, 16-17, 20-21, 26, and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-3, 6, 15, 18-19, 22-25, 27, and 29-32 are being examined in this application, insofar as they read on the elected species of Parabacteroides goldsteinii (Species 1), a composition comprising heat-inactivated Parabacteroides goldsteinii (Species 2), a pharmaceutical or probiotic composition that does not comprise an enteric coating (Species 3), and osteoporosis (Species 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 15, 18-19, 22-25, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2016/203220 A1; 12/22/2016) in view of Sanz Herranz et al (US 8,501,169 B2; 8/6/2013) and Osteoporosis (National Osteoporosis Foundation. 2016;1-3.).
The instant claims recite a method for treating a bone disease or increasing bone strength in a mammalian subject, comprising administering a pharmaceutical or probiotic composition to the gastrointestinal system of the subject; wherein the composition comprises at least one warm microbiota bacteria or extracellular vesicles from at least one warm microbiota bacteria, and wherein if the warm microbiota contains Lactobacillus reuteri, Lactobacillus acidophilus, or Lactobacillus rhamnosus, then the warm microbiota contains at least one additional species of Clostridialeace-assimilate, Lactobacillus, Bifidobacteriaceae, or Parabacteroides.
In view of applicant’s species election, claims recite a method for treating osteoporosis or increasing bone strength in a mammalian subject, comprising administering a pharmaceutical or Parabacteroides goldsteinii, wherein the composition does not comprise an enteric coating.
Grant teaches compositions comprise a bacterial strain of the genus Parabacteroides useful for treating or preventing diseases and conditions (p.8 line 26-27), wherein said Parabacteroides strain includes Parabacteroides goldsteinii (p.8 line 30-31), said diseases and conditions include rheumatoid arthritis (p.15 line 15-16), and treatment with the compositions results in a reduction in bone damage (p.15 line 34-35). The Parabacteroides strain may be inactivated (p.28 line 12). The compositions are for the treatment of humans (p.23 line 29), for an adult human, a suitable daily dose of the bacteria may be from about 1x107 to about 1x1010 colony forming units (CFU) (an amount which overlaps with the claimed amount, thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of the bacteria in treatments that result in a reduction in bone damage.) (p.24 line 29-30), and the compositions contain the bacterial strain in an amount of from about 1x108 to about 1x1010 CFU/g (p.24 line 32-34). The compositions do not comprise an enteric coating (Claims 1-2, for example). The compositions may be formulated as a probiotic (p.24 line 24) or as a pharmaceutical product (p.24 line 23), and may be administered orally and may be in the form of a tablet or capsule (p.24 line 18). The compositions are to be administered to the gastrointestinal tract (p.22 line 30). The compositions are encapsulated to enable delivery of the bacterial strain to the intestine, and encapsulation protects the compositions from degradation until delivery at the target location (p.24 line 9-11). The bacterial strain can be cultured (p.27 line 32).

Parabacteroides goldsteinii is heat-inactivated (claims 3 and 15).
However, Grant does teach the compositions comprises Parabacteroides strains may be useful for modulating a patient’s immune system (p.16 line 18), and said Parabacteroides strains include Parabacteroides goldsteinii may be inactivated (p.28 line 12). Sanz Herranz teaches non-viable microorganisms inactivated by heat continue to be useful for therapeutic or preventive purposes such as immunomodulatory purposes (col.11 line 22-29), wherein microorganisms include Parabacteroides spp. (col.7 line 50).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate heat-inactivated Parabacteroides goldsteinii, since Grant discloses that compositions comprise inactivated Parabacteroides strains such as Parabacteroides goldsteinii may be useful for modulating a patient’s immune system, and Sanz Herranz discloses that heat-inactivated microorganisms include Parabacteroides spp. continue to be useful for therapeutic or preventive purposes such as immunomodulatory purposes. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate heat-inactivated Parabacteroides goldsteinii with a reasonable expectation of success.

The references cited above do not teach obtaining the bacterial strain from a super donor or a separate healthy subject (claim 25). However, Grant does teach obtaining the bacterial strain to treat a bone disease as claimed. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)


However, Grant does teach obtaining the bacterial strain and administering the bacterial strain.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a bone disease, since Grant discloses that compositions comprise Parabacteroides strains such as Parabacteroides goldsteinii are for use in reducing bone damage as well as in treating or preventing theumatoid arthritis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a bone disease with a reasonable expectation of success.

The references cited above do not teach the disease is osteoporosis (claim 31).
However, Grant does teach the compositions comprises Parabacteroides strain includes Parabacteroides goldsteinii are useful for diseases and conditions include rheumatoid arthritis (p.15 line 15-16), wherein treatment with the compositions results in a reduction in bone damage (p.15 line 34-35). Osteoporosis teaches osteoporosis is a bone disease (p.1 para 1) having a damaged bone (p.1 para 2), and rheumatoid arthritis increases the likelihood of osteoporosis (p.2 para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Parabacteroides goldsteinii to treat osteoporosis, since Osteoporosis discloses that osteoporosis is a bone disease having a damaged bone, and that Parabacteroides strains such as Parabacteroides goldsteinii are for use in reducing bone damage as well as in treating or preventing theumatoid arthritis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use Parabacteroides goldsteinii to treat osteoporosis with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 15, 18-19, 22-25, 27, and 29-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 10-11, 13-14, 17-18, 21-23, and 30-32 of co-pending Application No. 17/025,811 (referred to as the 
Claims 1-2, 10-11, 13-14, 17-18, 21-23, and 30-32 of the ‘811 application recite a method for treating a metabolic disease or disorder in a mammalian subject, comprising administering a composition to the gastrointestinal system of the subject, wherein the composition comprises inactivated Parabacteroides goldsteinii.

The ‘811 application does not teach obtaining the bacterial strain from a super donor or a separate healthy subject (claim 25). However, the ‘811 application does teach obtaining the bacterial strain. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

The ‘811 application does not teach obtaining the bacterial strain during spring or summer and administering the bacterial strain during winter (claim 27).
However, the ‘811 application does teach obtaining the bacterial strain and administering the bacterial strain.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a disease, since the ‘811 application discloses that compositions comprise Parabacteroides goldsteinii are for use in treating a disease. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a disease with a reasonable expectation of success.

The ‘811 application does not teach the disease is osteoporosis (claims 29-31).
Grant teaches compositions comprises Parabacteroides strain includes Parabacteroides goldsteinii are useful for diseases and conditions include rheumatoid arthritis (p.15 line 15-16), wherein treatment with the compositions results in a reduction in bone damage (p.15 line 34-35). In addition, Osteoporosis teaches osteoporosis is a bone disease (p.1 para 1) having a damaged bone (p.1 para 2), and rheumatoid arthritis increases the likelihood of osteoporosis (p.2 para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Parabacteroides goldsteinii to treat osteoporosis, since Osteoporosis discloses that osteoporosis is a bone disease having a damaged bone, and that rheumatoid arthritis increases the likelihood of osteoporosis, the ‘811 application and Grant both disclose Parabacteroides goldsteinii is useful for treating a disease, and Grant discloses that compositions comprise Parabacteroides strains such as Parabacteroides goldsteinii are for use in reducing bone damage as well as in treating or preventing theumatoid arthritis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use Parabacteroides goldsteinii to treat osteoporosis with a reasonable expectation of success.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651